By the Court.

Lumpkin, J.
delivering the opinion.
It shall be my aim to popularize this opinion as much as possible. For while I am not enthusiast enough to believe that the time will ever come when every man will be his own lawyer, still I feel it to be a duty to accommodate our decisions, so far as we can, to the comprehension of those who are not lawyers by profession. The Legislature has se'en fit to require the Reports to be distributed to all the Counties in the State. All men here are, by birth-right, hereditary law-makers, and judges upon the reputation and lives, as well as arbiters of the property of their fellow citizens, and that in the last resort. Every man is presumed to know the law. He is bound to do so at his peril. While ignorance of the fact excuses in civil as well as criminal conduct, ignorance of the law does not. It is right, therefore, that every man should read and understand the decisions of the Courts, and to enable him to do this, they should be divested, as far as practicable, of all technicality and intricacy.
Science, so long locked up in cloisters and colleges, has been brought, through the-.medium of popular tracts and lectures, to the hearth and home even of the cottager, and has thus been made eminently useful to the ordinary business of life. Shall botany, chemistry and philosophy in all its branches, be thus republicanized, and the law alone, in this age of inquiry and progress, remain a secret system, which the initiated only can pry into 1 The Americans, above all others, are a plain, practical people, and they will have justice dispensed to them in a plain and intelligible manner. . .-
Moreover, all factitious distinctions in society, created by professions or any thing else, should be discouraged; and among the benefits resulting from the practice suggested, would be the removal, to a good degree, of those prejudices which now exist in *570the bosoms, even of enlightened men, against this noble science, the mother of peace, the handmaid of morality. The sooner she is emancipated from the cumbersome appendages of the scholastic and feudal ages, the better.
With these preliminary observations we will proceed, after a brief summary of the facts, to the questions presented in the record.
This bill was filed by the complainants against the defendants, to enforce certain articles of agreement entered into by John Neves and Catherine Jewell, anterior to their marriage, to this effect: “ That all the property, both real and personal, which was or might thereafter become the right of the said John and Catherine, should remain in common between them, the said husband and wife, during their natural lives; and should the said Catherine become the longest liver, the property to continue hers so long as she might live, and at her death to be divided between the heirs of the said Catherine and the heirs of the said John, share and share alike, agreeably to the distribution laws of the State ; and, on the other hand, should the said John become the longest liver, the property to remain in the manner and form as above.”
The marriage, it appears by the bill, was consummated. John Neves died in 1828, some eighteen years thereafter, having previously made and published his will, by which he devised and bequeathed one-half of his estate to one George Rowell.
Catherine, the widow, instituted proceedings on the Chancery side of the Superior Court of Baldwin County, against Richard Rowell, the executor of John Neves’ will, wherein she insisted that, under and by virtue of the marriage -articles heretofore set forth, she was entitled to the whole property during her life, after paying the debts of the estate, and the expenses of administration ; and that said settlement between her and her deceased husband could not be affected or controlled by his testament. The following final decree was rendered by the Special Jury in the premises: “We find for the complainant a life estate in the property, agreeably to the provisions of the marriage contract, leaving all other persons to contest their rights at her (Mrs. Neves’) ieathP
Under this decree Catherine Neves took possession of the property, real and personal, and remained in possession of the same until her intermarriage with one William F. Scott, in 1835, and *571Scott, after the marriage, exercised control thereof. Catherine died in 1844, without ever having had issue. Scott has since died, and this bill is filed by Shimei Merritt and others, who claim to be the first cousins and heirs at law of the said Catherine, and as such entitled to recover the one-half of the whole estate which came to the hands of Scott upon his intermarriage with the widow of John Neves.
Are the complainants, as heirs at law of Catherine Scot.t, entitled to the interposition of a Court of Equity, to compel the performance of the marriage articles in their behalf, entered into between John Neves and Catherine Jewell?
We hold the following propositions to be well settled, namely:
[L] First. That marriage articles like these will be specifically executed upon the application of any person within the scope of the consideration of the marriage, or claiming under such person.
But, secondly, that in no case whatever will Courts of Equity interpose in favor of me>-e volunteers, whether it be upon a voluntary contract, or a covenant, or a settlement, however meritorious may be the consideration,- and although they stand even in the relation of a wife or a child.
And thirdly, that where a bill is brought by persons who are within the scope of the marriage consideration, or claiming under them, there Courts of Equity will decree a specific execution throughout, as well in favor of mere volunteers as the plaintiffs in the suit, so that indirectly mere volunteers may obtain the full benefit of the articles in cases where they could not directly insist upon such rights. Atherley on Marr. Sett. ch. 5, p. 131 to 145. Story’s Eq. Jur. §§433, 706 a, 793 a, 986, 987, 1040.
[2.] Who, then, are within the reach a.nd influence of this consideration of the marriage? In Morgan Jenkins and Dame Margaret Kemishe, (reported by Sir Thomas Hardres, p. 395,) Lord Hale remarked, that “ the consideration of marriage and of the marriage portion, will run to all the estates raised by the settlement.” But this dictum has not been followed, either in England or in this country, but, on the contrary, its authority has been pretty uniformly questioned or denied. Repudiating, then, what is reported to have been said by the Chief Baron in Jenkins and Kemishe, I answer, in the language of Lord Macclesfield, in Osgoode vs. Strode, (2 P. Wms. 255,) that “ the marriage and marriage portion, support only the limitations to the husband and *572wife and their issue, and such as claim under them, which are all that can be presumed to have been stipulated for by the wife or her friends.” And that Equity will interpose at their instance only, all others being volunteers ; and the reason why relief will be granted upon the application of those is, that the settler is under a natural and moral obligation to provide for them, whereas no such reason applies to distant heirs or relatives or mere strangers. And this is what the books mean when they say that the wife and offspring are within the scope of the provisions of the marriage articles, while others are not. Nor is this doctrine new in Equity jurisprudence. All uses and trusts to be raised by any covenant or agreement, must be founded on some meritorious or some valuable consideration, for Courts of Equity will not enforce a mere gratuitous gift, or a mere moral obligation or voluntary executory trust. It is otherwise, of course, where the trust has already vested. If A and B, for a valuable consideration as between themselves, covenant to do some act for the benefit of a third person, who is a mere stranger to the consideration, he cannot enforce the covenant against the two, although each one might enforce it against the other. Sutton vs. Chetwynd, 3 Merriv. 249.
And this acknowledged principle is precisely the point involved in this bill. It is an attempt by the complainants, who, in legal contemplation, are third persons to the contracting parties, although distantly related to one of them, to enforce the covenant between John Neves and C atherine Je well, in their favor. Chancery will not lend its aid for this purpose. 1 Fonbl. Eq. ch. 6, §8. 2 Ib. ch. 2, §2, and notes f, g, i. 1 Ves. Jr. 53, 54. 2 Keen. Rep. 81, 97, 98. 8 Sim. Rep. 324.
Before dismissing this branch of the subject, I would observe, that the case in Hardres is not, after all, perhaps, in conflict with this position. For there, the settlement contained a provision for the first wife and her offspring, with remainder to the heirs of the body of the husband. And it was held, that it did extend to the issue of the husband by a second wife.
[3.] While it is not denied in the argument that, as a general rule, Equity will not interpose in behalf of those standing in the attitude of the complainants, yet it is urged, with much ingenuity, that inasmuch as the marriage articles make no provision for the offspring of the intended nuptials, (and in this respect are without a prototype in the books,) that, therefore, the next of kin of *573the settler must be considered as occupying the place which issue usually do, and consequently coining within the scope of the marriage consideration. The reply to this is, children are within the reach of the marriage consideration, not because they stand next or nearest to the settler, but because the settler is under natural and moral obligation to provide for them ; and this reason does not apply to relations who are distantly connected, although, in point of fact, they may be nearest in blood to the settler.
The wife can enforce the articles, because founded upon marriage, which is a valuable consideration. The issue can claim execution of them, because they come within their influence, the settler being naturally and morally bound to make suitable provision for such. None others can. And so rigidly is this rule regarded, that specific performance will not be enforced, even in favor of brothers and sisters when claiming as volunteers. Goodwyn vs. Goodwyn, 1 Ves. 228. Byas vs. Byas, 2 Ves. 164. And if the conclusion be well warranted, that Equity will not enforce a specific performance, at the instance of a volunteer, although so near a relation as a brother or sister, and we maintain this position to be true, still less will it do so for a more remote relative. Tudor vs. Anson, 2 Ves. 582. Strode vs. Russell, 2 Vern. 621. Marston vs. Senom, 3 Bro. C. C. 170.
[4.] I have already stated, that Courts of Equity would enforce marriage agreements in favor of persons at whose instance they will lend no assistance. This happens where the articles contain limitations, both to those to whom Equity will lend its aid and to those to whom it will not. As for instance, if the covenant contain limitations, both to the issufe of the marriage, and also to volunteers, for whom the settler is under no natural or moral obligation to provide, if a bill for a specific performance is brought by the issue, the Court will direct the articles to be executed in toto ; and consequently the settlement will contain limitations in favor of the volunteers. Whereas, if the bill had been brought by the volunteers, the Court would have dismissed it. The doctrine is, that where Courts execute articles at all, they always execute them in toto and not partially. Atherley, 125.
Now, the complainants insist, that the decree rendered in this case, at the instance of Catherine Neves against Richard Rowell, the executor of her deceased husband, was such a partial execution of the marriage articles, at the suit of the wife, as will inure *574in their favor, although volunteers; and that, by reason of this proceeding, they are withdrawn from the operation of the rule which excludes volunteers from moving in their own behalf.
[5.] It is too late now to inquire, neither is this the proper occasion for such a discussion, whether or not such a decree as that quoted could have been rightfully rendered. If it could, then it is certainly not universally true, that Courts of Chancery, where they execute marriage articles at all, always execute them intoto; for it plainly appears, by the reading of this decree, that the articles were partially executed only in favor of Mrs. Neves. Moreover, it seems to have been penned with the express design of preventing the present parties from evoking it in their favor. For the Special Jury find and decree, “ that all other persons except Mrs. Neves, he left to contest their rights at her death” We cannot see, then, how the parties can be helped by this decree. It may have been irregular, still it remains unreyersed, and to say the least of it, it does not place the complainants in any better condition than they occupied before. It was undoubtedly competentfor the Court to have enforced the agreement in their favor. It expressly, however, refused to do so, and left them exactly where it found them. How, then, does this proceeding assist the plaintiffs % Many cases may be found, where settlements have been made through the instrumentality of a party whose concurrence was necessary to its validity, and who procures a provision to be made in favor of one who would not come within the consideration of marriage. Such person is held not to be a mere volunteer, but as falling within the range of the consideration of the agreement. Goring vs. Nash, Atk. 186. Doe ex dem. Hamerton vs. Whitton, 2 Wils. 356. But as was very properly remarked by the learned Judge, in delivering his opinion in a case before him upon these same articles, but between different parties, in the Sixth Circuit Court of the United States for the District of Georgia, “ These cases themselves establish that the marriage consideration alone will not support the limitation to a brother or a sister, and are, therefore, adverse to the claim of the present plaintiffs.”
Let the judgment of the Court below be affirmed.